DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/04/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over More Business Forms (More), Inc., CA 2089060. In view of Gibson et al, US Patent No. 9,640,855.
More discloses a device having a multilayer composition ("substrate; toner; adhesive; metallic foil") comprising: a substrate 10 ("substrate"); a digitally printed pattern 11 ("printing a desired pattern") on the substrate and consisting of a printing product such as an ink, a varnish and/or a toner ("using a toner") an identical pattern ("transfer location") superimposed on the printed pattern (" ") and formed of a film ("foil strip") comprising an application foil in contact with the printing product ("adhesive layer") and a metallic foil or color. (See Figs 1-3, pages 7-9).
More does not disclose that the device is chipless that includes a conductive film for reflecting the radiofrequency signature of information.
Gibson et al disclose a photosensitive multi-resonator chipless RFID comprising: a transponder 100 may be disposed on a carrier 301 such as directly on an article or on an intermediate substrate comprising an optional adhesive backing 302 for attaching onto an article; the carrier 301 may be a substrate on which the RFID transponder is initially fabricated or may be a carrier onto which an RFID transponder is transferred after it is fabricated; the carrier 301 with adhesive backing 302 allows the RFID transponder to be easily attached (i.e., tagged) onto articles; the RFID transponder 100 may be formed by lithography, etching/stamping or the like; the elements of the RFID transponder responsible for generating the transponder's spectral signature may each or independently be formed as etched structures; the RFID transponder 100 may also be a conductive-ink based chipless RFID transponder, wherein all the components, including at least one resonant structure, are formed via patterning of films of conductive material including by printing, such as inkjet printing, a conductive ink. (see Figs 2A-2C; par. 0038-0039).
It would have been obvious for a person ordinary skill in the art to employ the teachings of Gibson et al to modify the teachings of More into a chipless device having conductive for reflecting the radiofrequency signature of information. Such modification would make it possible to conceal more reliably, and to extend the amount of information to be handled and realize use in a wide frequency band. And writing of information to the tag can be facilitated. Therefore, it would have been an obvious extension as taught by the prior art.
	Regarding claim 2, More as modified by Gibson et al discloses that the toner has a thermoplastic component. A person skilled in the art would select a thermoplastic dielectric material as toner, without exercising inventive skill. 
	Regarding claims 3-9, 11, and 16-18, with respect to the dimension of the film, the type of film, or the specific frequency range, such limitation is merely a matter of engineering choice for meeting specific customer requirements. An ordinary artisan would have been motivated to employ any dimension required, any available film, or having the device operates at any allowable frequency band  in order to meet customer requirements. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claim 10, More as modified by Gibson et al discloses that the toner has a thermoplastic component; transfer adhesive ... and heat ... being applied to a foil strip during transfer".
Regarding claim 12, as the heating of the adhesive and of the toner during the transfer generates an interstitial layer between the toner and the adhesive. 
Regarding claims 13-15, since the structural limitations are as recited, the method step is obtained, and therefore, obvious.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Remarks:
In response to the applicant’s argument that the prior art ((More), Inc., CA 2089060) fails to disclose a conductive film for reflecting the radiofrequency signature of information. The new prior art discloses a conductive film for reflecting the radiofrequency signature of information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876